                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF MISSOURI
                                      WESTERN DIVISION

UNITED STATES OF AMERICA,                                    )
                                                             )
                    Plaintiff,                               )
                                                             )
                    v.                                       )             No. 4:18-CR-00042-DGK-1
                                                             )
TANISHA WILLIAMS,                                            )
                                                             )
                    Defendant.                               )

                     ORDER DENYING DEFENDANT’S REQUEST TO AMEND
                         PRESENTENCE INVESTIGATION REPORT.

           Defendant pled guilty by agreement to filing a false claim and wire fraud in connection with

a scheme to submit false tax returns to the IRS. The Court sentenced her to forty-one months’

imprisonment. Defendant is currently serving her sentence at the women’s prison camp in

Greenville, Illinois.

           Pending before the Court is Defendant’s pro se motion to amend her Presentence

Investigation Report (“P.S.R.”) so she can participate in the Residential Drug Abuse Program

(“RDAP”) (Doc. 37). Defendant reports she has been denied entrance to the program at the

institutional level and at the regional level because she told the P.S.R. writer that she had never used

drugs, and her criminal history does not indicate any drug use. 1 Defendant also requests the Court

transfer her to the Alderson RDAP, because she feels if she were accepted into Greenville’s

program, she would not be treated fairly.

           The Court declines to amend Defendant’s P.S.R., direct that Defendant be accepted into the

RDAP program, or otherwise instruct the Bureau of Prisons (“BOP”) on where Defendant should be

housed. The Court lacks authority to determine where a prisoner serves her sentence or other aspects

related to the execution of her sentence. These decisions are made by the BOP. See 18 U.S.C. §§


1
    Her criminal history does, however, include convictions for identify theft, forgery, and passing a bad check.


              Case 4:18-cr-00042-DGK Document 48 Filed 05/18/20 Page 1 of 2
3621(b), 3624(c); United States v. Kattom, 619 F. App’x 569 (8th Cir. 2015) (finding the district

court “lacked authority to order placement at any particular facility as the Bureau of Prisons (BOP)

is solely responsible for that decision”). And any challenges to such decisions must be raised

pursuant to 28 U.S.C. § 2241 and brought in the district in which the prisoner is confined or where

the BOP has a central or regional office. Mathena v. United States, 577 F.3d 943, 946 n.3 (8th Cir.

2009).

         The motion is DENIED.

Dated: May 18, 2020                                   /s/ Greg Kays
                                                     GREG KAYS, JUDGE
                                                     UNITED STATES DISTRICT COURT




          Case 4:18-cr-00042-DGK Document 48 Filed 05/18/20 Page 2 of 2
